— Motion to dismiss appeal denied. Memorandum: The time to appeal does not begin to run until the appellant is served with the order or judgment appealed from together with "written notice of its entry” (CPLR 5513 [a]). Defendant Canandaigua National Bank and Trust Company cannot rely upon substantial compliance with the requirement of a written notice of entry by showing that appellant received oral notice. A party seeking to limit the time of his adversary to appeal is held to strict practice (Good v Daland, 119 NY 153, 155-156; Moses v Penney Co., 135 AD2d 1147). Present— Callahan, J. P., Boomer, Green, Fallon and Doerr, JJ. (Entered July 6, 1992.)